Citation Nr: 1402702	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  12-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The  Veteran served on active duty from January 1988 to July 1999 and he had additional unverified prior service for 8 years and 5 months.

This appeal to the Board of Veterans' Appeals (BVA) is from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing before the undersigned was held in May 2013; a transcript of this hearing is of record.

The Veteran's representative submitted additional ongoing VA treatment records through July 2013 and waived initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds the additional development detailed below must be undertake before a decision may be made on the claim.

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duty to notify and assist, adjudicate the Veteran's claim for an increased rating for tinnitus.  See Hearing transcript, dated in May 2013.  The Veteran should be notified of this decision and of his appellate rights.

2.  Obtain and associate with the claims file all records pertaining to the Veteran's application for participation in VA's Vocational Rehabilitation program.

3.  Obtain the Veteran's VA treatment records, dated since July 2013.

4.  Then, schedule the Veteran for an appropriate VA  examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

Following examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected dysthymic disorder, low back strain, chrondromalacia of the bilateral knees, left ear hearing loss, left ear tinnitus, and scars of the left 5th and right 4th fingers, in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  Consideration may not be given to his age or nonservice-connected disorders.

The examiner is advised that the rationale should not focus on his last employment, which was in 2006; rather, the emphasis of the opinion should be on his degree to which he may obtain and maintain employment since the time he filed his claim for benefits in February 2009.

A complete rationale must be provided for all opinions offered.  

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete or not responsive to the Board's directives, appropriate corrective action must be implemented.  

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

